Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to an analyte monitoring system comprising an analyte sensor comprising one or more sensors configured to generate sensor measurements indicative of an analyte level in a first medium, wherein the sensors include a temperature transducer configured to generate a sensor temperature measurement; and a method comprising: using one or more sensors of an analyte sensor to generate sensor measurements indicative of an analyte level in a first medium, wherein the sensors include a temperature transducer, and the sensor measurements include a sensor temperature measurement generated by the temperature transducer, classified in A61B5/01.
II. Claims 25-39, drawn to an analyte monitoring system comprising: an analyte sensor comprising one or more sensors configured to generate one or more sensor measurements indicative of an analyte level in a first medium, and a transceiver interface configured to convey the one or more sensor measurements, one or more environmental sensors configured to generate one or more environment measurements; and a method comprising: using one or more sensors of an analyte sensor to generate one or more sensor measurements indicative of an analyte level in a first medium; using a transceiver interface of the analyte sensor to convey the one or more sensor measurements; using a sensor interface of a transceiver to receive the one or more sensor measurements conveyed by the analyte sensor; using one or more environmental sensors of the , classified in A61B5/72. If this group is elected then the below Group II Further Species Elections is also required.
The inventions are independent or distinct, each from the other because:
Inventions I, an analyte monitoring system and method including a temperature transducer, and II, an analyte monitoring system and method using environmental sensors, are directed to related products and processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the analyte monitoring system and method using a temperature transducer of Group I use a different analyte level calculation method by using at an adjusted temperature measurement, whereas the analyte monitoring system and method using environmental sensors of Group II use environmental measurements to calculate an analyte level. Additionally, Group II uses the environmental measurements to adjust a sampling frequency of the environmental sensors, while Group I does not. Group I also adjusts temperature measurements using different calculations, including rate of change, while Group II does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
Group I would require a search in at least CPCA61B5/01, along with a unique text search.
Group II would require a search in at least CPCA61B5/1116, along with a unique text search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Group II Further Species Elections
The species are as follows:
A species of environmental sensor that:
is a posture detector as in claims 27 and 34.
is a pressure sensor as in claims 28 and 35.
is an accelerometer as in claims 29 and 36.
is a temperature sensor as in claims 30 and 37.
Claims 27 and 34 recite the one or more environmental sensors comprise a posture detector, while claims 28 and 35 recite the one or more environmental sensors comprise a pressure sensor, claims 29 and 36 recite the one or more environmental sensors comprise an accelerometer, and claims 30 and 37 recite the one or more environmental sensors comprise a temperature sensor. The species are independent or distinct because they comprise different types of sensors that when included result in a method and/or apparatus with a different form, function, and/or effect. In addition, these species are not obvious variants of each other based on the current record. 
For Each of the Required Eelctions Above
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 25 and 33 are generic to the species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Prior art applicable to one group is likely not applicable to another thereby causing a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.N.F./Examiner, Art Unit 3791                                                                                                                                                                                                        



/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791